Bogdanski, J.
(dissenting). I cannot agree with the majority conclusion. Both the law and reason compel a different result. “The general rule is that a valid charity is established where the purpose for which it is created is the maintenance or repair of a public cemetery .... Ownership of the cemetery by a private corporation does not make this rule inapplicable if the corporation is not for profit and the cemetery is for public use.” 15 Am. Jur. 2d, Charities, § 83; see Hopkins v. Grimshaw, 165 U.S. *460342, 352, 17 S. Ct. 401, 41 L. Ed. 739; annot., 47 A.L.R.2d 596, 600. On the other hand, gifts for the maintenance and repair of private burial grounds, lots, or monuments are considered private gifts or trusts and are not classified as charitable. Hopkins v. Grimshaw, supra, 352; 15 Am. Jur. 2d, supra; Restatement (Second), Trusts §374, comment h. The reason for the distinction between cemeteries open to the public and private burial grounds is found in the rule that, to be charitable, a gift or trust must be for the benefit of the members of the community generally and not for the benefit of a class of persons. See Evans v. Newton, 382 U.S. 296, 307-8, 86 S. Ct. 486, 15 L. Ed. 2d 373 (concurring opinion of White, J.), citing 4 Scott, Trusts (2d Ed.) § 368, pp. 2629-30, § 375.2, p. 2715.1
The Connecticut cases relied on by the majority have done no more than recognize that distinction. It is true that in Coit v. Comstock, 51 Conn. 352, 386, this court stated that “bequests for the purpose of keeping burial lots or cemeteries in good order or repair, are not given in charity, and, therefore, are not protected by the statute of charitable uses.” That statement, however, was made without any supporting authority and no distinction was made between gifts or trusts for the benefit of the public, i.e., cemeteries open to the public, and gifts or trusts for the benefit of a small class of individuals, i.e., gifts or trusts for the purpose of maintaining a private burial ground or specific burial lots. In Coit, supra, the bequests at issue were for the purpose of *461maintaining the burial lots of the testator and his parents, and there was no benefit to members of the public at large. The same was true in Weed v. Scofield, 73 Conn. 670, 671, 49 A. 22, where the bequest was for the maintenance of the testator’s own burial lot in a New York cemetery. The court specifically stated that such a bequest “was made as a trust for a particular purpose, not public or charitable in its nature.” Weed v. Scofield, supra, 679. And, in Clark v. Portland Burying Ground Assn., 151 Conn. 527, 532-33, 200 A.2d 468, this court was again confronted with a bequest to maintain one specific burial lot. When the court commented that the bequest in issue was “a clearly noncharitable bequest,” it was speaking only of that one particular private purpose, and it was not removing nonprofit cemeteries, open to the public, from the realm of that which is “charitable.”
On the contrary, this court has recognized that the burial of the dead is a necessary public service activity essential to preserve the health of the living. Connecticut College for Women v. Calvert, 87 Conn. 421, 430, 88 A. 633; Starr Burying Ground Assn. v. North Lane Cemetery Assn., 77 Conn. 83, 87, 58 A. 467. Thus gifts to cemeteries that are open to the public at large fall squarely within the definition of “charity” set forth in Mitchell v. Reeves, 123 Conn. 549, 554, 196 A. 785, quoting from Jackson v. Phillips, 96 Mass. (14 Allen) 539, 556: “A charity, in the legal sense, may be more fully defined as a gift, to be applied consistently with existing laws, for the benefit of an indefinite number of persons, either by bringing their minds or hearts under the influence of education or religion, by relieving their bodies from disease, suffering or constraint, ... or by erecting or maintaining public buildings *462or works or otherwise lessening the burdens of government.” Thus a bequest to build a chapel in a cemetery which offers burial lots for sale to the general public, though it is owned by a private corporation, “sufficiently serves public interest so that the bequest is one for a charitable use.” FitzGerald v. East Lawn Cemetery, Inc., 126 Conn. 286, 291, 10 A.2d 683. It is therefore not surprising that this court has specifically recognized that when title to property passes, by gift or otherwise, to a cemetery association which is open to the public, it passes out of the private domain “and becomes devoted forever to a public charitable purpose.” Corbin v. Baldwin, 92 Conn. 99, 111, 101 A. 834; see Connecticut College for Women v. Calvert, supra, 439.
The trial court found that Mountain Grove is a public cemetery open to anyone of the public who wishes to be buried there; that it has acquired and developed over 125 acres of land which are held exclusively for cemetery purposes; that that land with improvements thereon located in the city of Bridgeport was assessed on October 1, 1970, at $1,910,820; and that at the tax rate prevailing on October 1,1970, the yearly taxes on that assessment would be $134,445.81. Every four years, Mountain. Grove files tax exemption reports with the city of Bridgeport, the latest of which claimed that its purpose was “to acquire and hold lands for cemetery purposes, to receive gifts, bequests, etc. for its own use and in trust, and to operate a crematory for the human dead.” Bequests and legacies to Mountain Grove are exempt from state succession taxes, and it pays no sales taxes on goods purchased for its own use. While Mountain Grove’s property tax exemptions are claimed under statutes exempting personal and real property held “exclusively” for *463cemetery use; General Statutes 12-81 (11), 12-88; its right to exemption from succession taxes and from sales taxes can only he based on its status as. a “charitable” organization. See General Statutes §§ 12-347, 12-412 (h). It is indeed difficult to understand how Mountain Grove can claim succession tax and sales tax exemption as a “charitable organization” and yet assert that it is not charitable in nature for purposes of this ease.
The trial court further found that, in 1924, Mountain Grove received a $40,000 bequest for the purpose of erecting an administration building, and that it subsequently received a $55,000 bequest for the purpose of erecting a mortuary chapel. That administration building is now used for the display of the bronze markers at issue in this case. Discussions with customers for the sale of bronze markers may occur anywhere on the grounds or in the facilities of the cemetery, although the actual contract for sale is concluded and processed in the administration building.
Whether inquiry is confined to the two specific legacies discussed above is not important, although I would conclude that both are charitable trusts. As held in Corbin v. Baldwin, supra, all of the property held by Mountain Grove has passed out of the private domain and is being held forever for a “public charitable purpose.” Under the statutes of charitable uses and charitable trusts, such property “shall forever remain to the uses and purposes to which it has been granted according to the true intent and meaning of the grantor and to no other use.” General Statutes § 45-79, and see § 47-2.
The question remaining is whether the sale of bronze markers is an activity which is reasonable or *464necessary for the maintenance and repair of a public burial ground which is classifiable as a charitable organization and which receives numerous tax exemptions because of that status. I would conclude that this commercial activity is neither reasonable nor necessary. The sale of markers “is a separate and distinct function appropriately left to private enterprise”; Morrison v. City of Portland, 286 A.2d 334, 336 (Me.); and “is not necessary to the procuring, sale, holding and use of land exclusively as a burial ground.” Frank v. Clover Leaf Park Cemetery Assn., 29 N.J. 193, 203, 148 A.2d 488. I would therefore conclude that the sale of bronze markers by Mountain Grove violates §§ 45-79 and 47-2 of the General Statutes.
Such a conclusion is in accord with the tax exemption cases wherein charitable organizations have been refused exemptions for activities and uses which are commercial in nature and which are not in furtherance of the charitable purpose for which the organization was created. See St. Bridget Convent Corporation v. Milford, 87 Conn. 474, 88 A. 881; Yale University v. New Haven, 71 Conn. 316, 42 A. 87.
The majority concedes that the sale of bronze markers is not necessary for the operation of a cemetery. Mountain Grove relies, instead, for its right to sell bronze markers, upon a 1969 amendment to its charter which provides that it may “buy and sell such articles of personal property as may be necessary or proper for the operation and maintenance of the cemetery.” Specifically, it relies upon the phrase “necessary or proper” as giving it that right.
*465The addition of the word “proper” in the amendment adds nothing to Mountain Grove’s powers. The meaning of the word “proper” is not immediately apparent and is, at best, ambiguous. Does it mean “precisely applicable or pertinent,” “entirely in accordance with authority, observed facts, or other sanction,” “marked by suitability, fitness, accord, compatibility,” or “well-formed and handsome”? Webster, Third New International Dictionary, “Proper.” “[T]he meaning of doubtful words may be determined by reference to their association with other associated words and phrases. Thus, when two or more words are grouped together, and ordinarily have a similar meaning, but are not equally comprehesive, the general word will be limited and qualified by the special word.” 2A Sutherland, Statutory Construction (4th Ed.) §47.16; see also Griffin v. Fancher, 127 Conn. 686, 690, 20 A.2d 95. It follows that the word “necessary” limits and qualifies the word “proper” and should not advantage Mountain Grove.
To allow a public cemetery association to engage in any “proper” activity which provides a service and makes a profit would result only in creating tax exemption problems for the courts and unfair competition to private business. True, it would be convenient for mourners to have a gasoline station and food and accommodation services on the cemetery grounds. Such services might even be considered “proper.” They could hardly, however, be considered necessary for the operation of the cemetery. Other services might include a floral shop, a funeral home,2 and even an attorney’s office. These, too, *466would, provide some convenience and turn a profit. But, again, they could not be said to be necessary. Such activities as well as the sale of bronze markers should be left to private, tax-paying businesses.
Moreover, such commercial activity constitutes a misuse of tax exemptions and does injury to the tax base of local communities. Mountain Grove saves $134,445.81 per year in Bridgeport real estate taxes alone. It is against public policy to require the city of Bridgeport and the state of Connecticut to subsidize Mountain Grove in its efforts to profit on its competitive advantage over private enterprise.
I would, therefore, set aside the judgment and order a remand with direction to render judgment for the plaintiff.

 As pointed out by Justice White in Evans v. Newton, 382 U.S. 296, 307, 86 S. Ct. 486, 15 L. Ed. 2d 373, trusts for the relief of poverty, the advancement of education and the advancement of religion have long been recognized as beneficial to the community, whether or not immediate benefit is restricted to a relatively small group.


 The operation of funeral homes and the sale of funeral merchandise on any cemetery or tax-exempt property is expressly prohibited by 5 20-230 of the General Statutes.